Title: To George Washington from William Munson, 21 April 1789
From: Munson, William
To: Washington, George



May it please Your Excellency
New Haven [Conn.] April 21 1789

As the Important, and by thousands Long wishd for Day has now arived when your Excellency is placed at the head of the Great Council of the United States of America: and the Constitution thereof is now begining to operate, and I hope it will be blessd with the Smiles of heaven and have its Desired Effect; if So it is to America one of the most happy Events that Ever took place.
As the Constitution of the United States has Vested Your Excellency with power to nominate; and by and with the Advice of the Senate, to appoint public officers, and as many applications for offices will no Doubt be made to your Excellency and the Senate, you will please to permitt me to be one of that number.
As I Judged that the revenue of the United States, and the appointments of its Collectors would be one of the first objects to which the Honourable Congress would pay attention; which Occasion me to make this Early application, though it is with Diffidence that I Address your Excellency on this subject, but

Should it be the pleasure of Your Excellency and the Honourable Senate to appoint a new Collector in the port of New Haven, the place of my birth and Residence: not wishing to be Understood that I Desire the Discontinuence of the Gentleman now in that office, but Should that be the Case as that office will not be a Very Important one I Doubt not that I Could Do the Duty and manage the business of Such an office as that of this port. or Some other office in the Naval office Department, in this or Some other of the United States to the Entire Satisfaction of those who may appoint me.
perhaps it may be asked what pretentions I may have to merit the Indulgence of an appointment to a public office or Employment Under the United States.
to this I would Answer that I was Early attachd to the Cause of my Country, and at the Commencement of the Late war I Engaged in the Service as a Commissiond officer, and as Such I Continued Without Intermission Untill the Army was Dischargd, and have the honour to be One of that Number that Congress was pleased to promote to the Rank of Major by Brevit; and that in the Latter part of the year 1775 and the Winter following I Served in the Army in Canada Under the Command of General Montgomery, and shared in the Extreme hardships of that Campain and at the retreat from befour Quebec I Suffered a total Loss of my Cloathing and Baggage to a Considerable amount.
And a Very Considerable part of the time During the war I Served in that part of the Army Under your Excellencys Emidiate Command, where I always cheerfully Shared with my Brother officers and Soldiers in all the fatigues and Dangers to which we were then Exposed, and I flatter myself that I have always Conducted myself to the Satisfaction of my Superiors, but this I leave to those Under and with whom I have Served.
I Cannot Omitt mentioning a Very Considerable Loss of property that I Sustaind by the Excursion of the British Army to New Haven in the Year 1779; In Consequence of which my family were Driven from their home & my furniture and Cloathing plundered, and my house Damaged by the Enemy; and Lastly having received my pay in public Securities, and Under the Necessity of repairing the above mentiond Losses,

and Defraying the Expence of my family During my absence, and rather than dispose of my other property for that purpose, I have appropriated part of my Securities to that Use, the Loses I have Sustaind by those Securities is needless for me to mention.
I having therefore been thus Instrumental In Bringing about I hope a happy Revolution and while Suffering fatigue, Hunger, and Cold, together with Loss of property, I hope I was then Laying a foundation for my future prosperity, and not Adversity, and I hope yet in Some Degree to reap the fruit of my Labour, by further Employment from the public, in Such offices as they may please to appoint me to, that I may by that means be Enabled to Support my family, without Spending my property for that purpose in my present Stage of Life.
I will Beg Leave to refer your Excellency to Colonel Humphreys, with whom I have had the Honour of an acquaintance (though I Cannot Say Intimate) before the war, During the Same, and Since the close of it, also to Colonels [Jeremiah] Wadsworth and [Jonathan] Trumble, two Worthy Members of the Honourable house of representatives, those Gentlemen also have some Little knowledge of me both in a millitary and in private Life, and Should it be necessary I have friends in Civil Authority that will Certify respecting my Character as a Cityzen; Should those Gentlemen Consider me as being Worthy of your Excellency’s Notice and Deserving of any office Under the United States, I would beg Leave to Sollicit Your Excellency’s attention to my Situation: and if not Inconsistent to permitt me to be one of that number that your Excellency may please to nominate to Such office as your Excellency may please to Direct.
I Conclude by Wishing your Excellency Long Life and prosperity, that you may be a Lasting Blessing to these United States which is the Sincere Wish of your Excellencys most obedient And Very Humble Servant

William Munson

